447 F.2d 488
Don Victor HARBOLT, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.No. 71-1762 Summary Calendar.**Rule 18, 5th Cir. See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Sept. 10, 1971.

Don Victor Harbolt, Jr., pro se.
John L. Briggs, U.S. Atty., Bernard H. Dempsey, Jr., Asst. U.S. Atty., Tampa, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida; Joseph P. Lieb, Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Judgment affirmed.  See United States v. Harbolt, 426 F.2d 1346 (5th Cir. 1970).  See Local Rule 21.1



1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)